ORDER

Based upon the application of the Director of the Office of Lawyers Professional Responsibility, pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility, and upon evidence that respondent, Stephen C. Davis, cannot be found in the state or served personally with the petition for disciplinary action,
IT IS HEREBY ORDERED that respondent is suspended from the practice of law. Respondent has 1 year from the date of this order to move the court for vacation of the order for suspension and for leave to answer the disciplinary petition.
*522BY THE COURT:
/s/ Alan C. Page
Alan C. Page
Associate Justice